DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 10/9/2020, in reply to the Office Action mailed 7/10/2020, is acknowledged and has been entered.  Claims 4-12, 14, 16-21 and 24 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Previous rejections have been modified in view of Applicant’s arguments.  The Examiner’s response to Applicant’s arguments is incorporated below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 12, 14, 16-18, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larson et al. (US 6,278,893) in view of Ong et al. (J. Phys. Chem. B, 2013, 117, p. 3040−3046), in further view of Einfalt et al. (Acta Pharm., 2013, 63, p. 305–334), as evidenced by Dujardin et al.  J. Phys. Chem., 2013117, p. 1437-1443) and “Pure Substances and Mixtures” (https://chem.libretexts.org/Courses/Los_Angeles_Trade_Technical_College/Foundations_of_Introductory_Chemistry-1/3%3A_Matter/3.5%3A_Pure_Substances_and_Mixtures#Homogeneous_mixture.2F_Solution, 2019).
The instant claims are directed to a method for the manufacture of a stable mixture for dynamic nuclear polarization which comprises: 
-milling at least one polarizing agent and at least one solid substrate, wherein the at least one solid substrate is in crystalline form, at a temperature lower than the glass-transition temperature (Tg) of the at least one solid substrate; 
-monitoring the crystalline form of the at least one solid substrate;

Ardenkjaer-Larson teaches that ex vivo methods of magnetic resonance imaging may be improved by using polarised MR imaging agents comprising nuclei capable of emitting magnetic resonance signals in a uniform magnetic field (eg MR imaging nuclei such as 13C or 19F nuclei) and capable of exhibiting a long T1 relaxation time, preferably additionally a long T2 relaxation time.  Such agents will be referred to hereinafter as "high T1 agents" (column 1-2).  
Solid high T1 agents (e.g. 13C or 19F enriched solids) may exhibit very long T1 relaxation times and for this reason are especially preferred for use in the present method (column 3).
Preferred 13C enriched compounds are those in which the 13C nucleus is surrounded by one or more non-MR active nuclei such as O, S, C or a double bond.  Specifically preferred 13C enriched agents are 13CO32- and H13CO3- (sodium salt for injection and calcium or potassium salt for polarisation) (column 5-12).
Examples 3 and 4 show preparation of a polarized sample (column 27): 
To a sample of sodium acetate 1-13C is added α,γ-bisphenyl-β-phenylallyl benzene complex (5% w/w).  The compounds are milled together to give an intimate mixture, which is transferred to a borosilicate glass ampule.  This is then repeatedly evacuated and filled with helium.  The last time a pressure of a 200 mbar of helium is left in the ampule, which is then flame sealed. 

In Experiment 3, the solution is quickly injected into a rat and a 13C MRI picture with enhanced intensity and contrast is obtained, also in this case, by utilization of a single shot technique. 
In Example 4, to a sample of sodium bicarbonate-13 is added MnCl2 (5% w/w).  The compounds are milled together to give an intimate mixture, which is transferred to a  borosilicate glass ampule.  The sample is polarized by microwaves for at least 1 hour at a field of 2.5 T.
The solid material may be crystalline.
Regarding claims 13-14, dissolving in water after performing polarization is taught in Example 3.
Additional preferred compounds include amino acids or glucose, fructose, glutamate, glycine, fumaric acid, etc. (column 8,11).
With regard to claim 5, wherein D-(+)-glucose, it would have been obvious to one of ordinary skill to select from among the known enantiomers of glucose for metabolic studies, given the disclosure in Ardenkjaer-Larson, as glucose is the main source of energy in the form of ATP for living organisms.
With regard to claim 6, one could have provided a combination of T1 agents. 

	Accordingly, Ardenkjaer-Larson teaches a solid substrate, which may be crystalline, is milled in the presence of an organic radical (BDPA) to give an intimate mixture.  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a functionally equivalent high T1 agent, such as glucose or an amino acid, as instantly claimed, which is milled with a polarization agent to create an intimate mixture for polarization, as Ardenkjaer-Larson teaches glucose to be one of a few suitable substances suitable for use as a high T1 agent.
Ardenkjaer-Larson does not specifically teach monitoring the crystalline form of the substrate, nor specifically state the temperature at which milling is performed.
Ong teaches that currently, most DNP samples are prepared in a glass forming medium such as glycerol/water or DMSO/water, which functions as a cryoprotectant to protect biological samples (e.g., proteins) against freezing damage. In addition, the glassy matrix serves to uniformly disperse the mono- or biradical polarization agents that optimize the DNP enhancement. However, dissolving APIs or their solid formulations in glassing media eliminates the solid-state structure under investigation and is unsuitable for studying pharmaceuticals. 
In contrast to previous experiments, the research direction described here ultimately aims to prepare solvent-free samples for DNP using common pharmaceutical 
In consideration of the fact that the 1 H concentration affects the polarization transfer and spin diffusion efficiency responsible for DNP enhancements, a series of samples were prepared by incorporating 1 mol % TEMPOL monoradical into OTP with the deuteration level ranging from 0% to 95%. Amorphous OTP was shown to have ε between 10 (100% 1 H) and 25 (5% 1 H), while crystalline OTP enhancements were between 1.7 and 7.7, respectively (page 3040-2).
As observed from measurements of DNP enhancements, 1 H polarization buildup time, and EPR spectra, our results are largely in agreement with current literature that DNP is optimally performed in a glass or amorphous solid in which radical polarization agents are homogeneously dispersed. Figure 6 is a comparison of the EPR spectra of bTtereph in amorphous and crystalline fully deuterated OTP. The strong electron−electron coupling observed for the crystalline sample suggests that bTtereph appears to cluster in crystalline OTP, meaning that radical-rich and radical-poor regions are created during crystallization. The inhomogeneous radical distribution leads to smaller DNP enhancements and longer, biphasic 1 H polarization buildup times. This effect has been reported in other systems as well (page 3043).
13C CPMAS spectrum showed an ε of 14, as shown in Figure 7. Taking into account Boltzmann population difference from acquiring the data at 80 K relative to room temperature, we obtain an overall enhancement, ε = 49, which corresponds to a savings of >2000-fold in acquisition time. The room temperature spectra of crystalline and amorphous indomethacin obtained at 11.74 T reveal that the resolution of multiple sites in the DNP enhanced spectrum is hampered as a result of acquisition at a relatively low field (5 T) and the fact that the majority of the drug comprises aromatic resonances confined in a narrow chemical-shift region (page 3044).
due to superior distribution of radical polarization agents, OTP in the amorphous state consistently produced higher DNP enhancements than in the crystalline state. Considering that a variety of techniques exists to prepare amorphous, homogeneous pharmaceutical samples, such as hot-melt extrusion, electrospinning, and spray-dry dispersion, we propose that DNP can be used in combination with these methods to improve signal to-noise of solid-state NMR experiments. The effectiveness of DNP of crystalline systems is hindered by clustering of radical polarization agents leading to the creation of either radical-rich or -poor regions within the sample. This leads to longer polarization buildup times and smaller enhancements. However, crystalline samples maintain resolution due to their long-range order within the sample, whereas the distribution of sites (both angle and bond length variance) in amorphous solids cause inhomogeneous broadening, which will require higher fields and multiple dimension experiments for further structural information. It is important to note that this is an issue intrinsic to NMR regardless of DNP. NMR can probe amorphous, locally disordered structures that are not possible using traditional solid-state techniques such as diffraction methods. Coupling DNP with solid-state NMR now provides a faster method for obtaining structural information about disordered solids (page 3045).
Einfalt teaches that the amorphous form of pharmaceutical materials represents the most energetic solid state of a material. It provides advantages in terms of dissolution rate and bioavailability. This review presents the methods of solid-state amorphization described in literature (supercooling of liquids, milling, lyophilization, 
Milling, also known as comminution or grinding, is typically regarded as a particle size reduction process across many industries, including the manufacturing of pharmaceuticals and fine chemicals. In secondary pharmaceutical processing, it is often used to increase the specific surface area of poorly water-soluble drugs to improve their dissolution properties and bioavailability. There is a variety of different commercially available milling equipment that can be utilized for the communition of pharmaceuticals. In general, the devices can be subdivided into three main categories, based on how energy is transferred to the material to be ground: ball mills, shear action mills and shock action mills. In the case of ball mills, energy is transferred to the ground material by mill bodies or impellers. The material is exposed to both shear and normal stresses. On the other hand, in shear action mills, the material is ground by crushing elements (solid surfaces in relative motion). Shock action mills transfer the energy directly to the milled material. In this case, material is milled by direct collision of particles. However, besides reducing the particle size, the milling process is often accompanied by other unintended effects such as changes in morphology, crystallinity, polymorphism, glass transition temperatures, chemical stability and melting behavior during subsequent post-milling storage (page 309).
Tg) results in amorphization and milling above Tg results in polymorphic transformation.
Recently, the development of proper analysis methods to measure relative amorphous and crystalline fractions has raised considerable interest.  In a study of ball milling trehalose, an NMR approach can be readily implemented in many situations involving continuous transformations of pure compounds and can still remain a successful method for estimating amorphous content of a sample, even though DSC might fail at it.  Furthermore, ss-NMR has been utilized to explain the influence of different times of cryo-milling on the amorphization of indomethacin (page 315).
It would have been obvious to one of ordinary skill in the art at the time of the invention to observe the crystallinity of the product in Ardenkjaer-Larson’s method of milling a solid substrate, such as e.g. glucose or an amino acid, in the presence of an organic radical (BDPA) to give an intimate mixture for DNP hyperpolarization, when the teaching of Ardenkjaer-Larson is taken in view of Ong and Einfalt.  One could have readily provided glucose or an amino acid as the high T1 agent for polarization, as Ardenkjaer-Larson teaches such substrates to be one of a few suitable high T1 agents.  While Ardenkjaer-Larson does not specifically recite monitoring the crystallinity of the substrate, one would have been motivated to do so because Ong teaches that the amorphous state allows for superior distribution of radical polarization agents and higher DNP enhancements compared to the crystalline state.  One would have had a reasonable expectation of success that milling, as performed by Ardenkjaer-Larson, 
With regard to the limitation wherein milling is performed at a temperature lower than the glass-transition temperature (Tg) of the at least one solid substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention that milling, as performed by Ardenkjaer-Larsen would be performed below the Tg of the substrate when the teaching of Ardenkjer-Larsen is taken in view of Ong and Einfelt.  Ong is concerned with the amorphous state which allows for superior distribution of radical polarization agents and higher DNP enhancements compared to the crystalline state.  One would have been motivate to perform milling below the Tg of the substrate with a reasonable expectation of success because Einfelt shows that cryomilling below the Tg results in amorphization, while milling above Tg results in polymorphic transformation.
With regard to claims 9 and 17, Ardenkjaer-Larson exemplifies 5% w/w organic radical.  It is noted that Ong teaches doping with amounts such as 0.5% or 1% polarizing agent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the concentration of a results-effective component such as the amount of radical as a matter of routine experimentation in determination of ideal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
The Dujardin reference is provided to show that glucose is available commercially as a crystalline solid, and further to show that crystalline glucose is known to amorphize upon milling at -15 C (abstract).
The “Pure Substances and Mixtures” reference describes that a homogeneous mixture is combination of two or more substances that are so intimately mixed that the mixture behaves as a single substance.  This reference is included to support the Examiner’s interpretation that an intimate mixture formed by milling a substrate and a polarizing agent is within the scope of the instantly claimed homogenous mixture.

Response to arguments
Applicant argues that the secondary references relied upon, Ong and Einfalt, merely recite a variety of techniques to prepare amorphous pharmaceutical samples.  Applicant asserts that Ong provides a number of techniques to prepare amorphous, homogenously dispersed pharmaceutical samples, but does not mention milling as a 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the primary reference already addresses milling as a method by which to provide an intimate mixture of a substrate and polarization agent.  The secondary references are included to address crystallinity / amorphization of the substrate.  
Applicant further argues that while the prophetic example of Ardenkjaer-Larson recites “milling”, there is no evidence or suggestion that the milled substrate is in crystalline form or that the obtained mixture comprises a polarizing agent that is distributed within at least one amorphous solid substrate.  Applicant argues that if it is the Office’s position that milling necessarily results in amorphization of the substrate, Applicant disagrees, citing Descamps “milling crystals may just as well induce amorphization or transformation to other crystal polymorph.”  Applicant argues that even assuming that sodium acetate of Ardenkjaer-Larson is in crystallized form, a finding that the obtained mixture necessarily comprises a polarizing agent that is homogenously distributed within amorphous sodium acetate is improper.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Ardenkjaer-Larson is not limited to sodium acetate as a substrate, glucose or amino acid, for example are also taught to be  homogeneous mixture is combination of two or more substances that are so intimately mixed that the mixture behaves as a single substance.  This reference is included to support the Examiner’s interpretation that an intimate mixture formed by milling a substrate and a polarizing agent is within the scope of the instantly claimed homogenous mixture.
Applicant further argues that the elapsed time of almost fifteen years between Ardenkjaer-Larson and the instant application’s filing date supports the lack of direction provided and a conclusion that the pending claims are not obvious.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  See MPEP 707.07(f).
Applicant further argues that if any direction is provided by the cited references, they collectively guide one of skill in the art towards experimentation with other sample preparation methods instead of the claimed “milling” process.  Applicant argues that Einfalt teaches melt and solution to be generally superior to milling in achieving loss of crystallinity.  Applicant further argues that Ardenkjaer-Larson’s example is prophetic and there is no teaching of preparing a polarizing agent that is homogenously distributed within an amorphous solid substrate from a substrate in crystalline form.
 homogeneous mixture is combination of two or more substances that are so intimately mixed that the mixture behaves as a single substance.  This reference is included to support the Examiner’s interpretation that an intimate mixture formed by milling a substrate and a polarizing agent is within the scope of the instantly claimed homogenous mixture.  

Conclusion
	No claims are allowed at this time.
	The following reference is made of record as being relevant to the instant invention: Vivatpanachart et al.,Polymer reports, 1981, 22, p. 263-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618